LATTIMORE, J.
Appellant was convicted in the criminal district court of Tarrant county of the offense of robbery with firearms, and his punishment fixed at 20 years in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. We have examined the indictment and the charge of the court, and same appear to be in conformity with the law.
No error appearing, the judgment will be affirmed.

<te»For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and indexes